Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 5/26/22 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-4, 6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wolk (US 20130170218)
 	Regarding Claim  1, Wolk teaches a film for an LED backlight (Fig.6 and Abstract), comprising:  a base material  609 ([0153], [0158], [0159], [0172], [0178]) ,  a nanovoided polymeric layer (605) that can have a refractive index of 1.25 or less ([0130], [0134],[0135] corresponds to claimed low refractive index void-containing/porous  layer) and is a porous body formed by chemical binding between particles ([0138]), a viscoelastic layer (element 604) that can be a pressure sensitive adhesive (Abstract) (corresponds to claimed first  pressure-sensitive adhesive layer), and an adhesive layer (element 610) that can correspond to the claimed second pressure-sensitive adhesive (Fig. 6 [0072]), such that the first pressure-sensitive adhesive layer, the low-refractive index layer, the base material and the second pressure-sensitive adhesive layer are arranged in the stated order (Furthermore, Wolk discloses that other layers can be directly laminated instead of indirectly ([0187]). 
Further Wolk discloses a thickness of the base material is from 1 microns to 100 microns and a transmittance of the base material is from 50-99% ([0071],[0154],[0155],[0174] for additional layer/base material 609)

        Regarding claim 2, Wolk teaches a film for an LED backlight, wherein the low-refractive index layer is configured to be a porous body having voids ([0135]).

         Regarding claim 3, Wolk the low-refractive index layer has a void ratio of 35 vol% or more ([0135]).

      Regarding claim 4, Wolk teaches a film for an LED backlight, wherein the film for an LED backlight has a thickness of 100 micrometers or less ([0052],[0129],[0136],[0174]).

         Regarding claim 6, Wolk teaches a light guide unit, and an LED backlight, comprising: the light guide unit; and an LED light source 602 arranged on the end surface of the light guide plate on a side on which the film ([0070]).

Regarding claim 8, Wolk teaches a film for an LED backlight, wherein a thickness of the low-refractive index layer is from 0.01 microns to 100 microns ([0136]).

Regarding claim 9, Wolk teaches a film for an LED backlight, wherein the thickness of the low- refractive index layer is from 0.3 to 30 microns ([0136]).

Regarding claim 10, Wolk teaches a film for an LED backlight, wherein a thickness of each of the first pressure-sensitive adhesive and the second pressure-sensitive adhesive is independently from 0.1 to 100 microns ([0129]).

Regarding claim 11, Wolk teaches a film for an LED backlight, wherein the thickness of the first pressure-sensitive adhesive and the second pressure-sensitive adhesive is independently from 5 to 25 microns ([0129]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wolk and further in view of Kim (US 20150241625 A1, cited previously)
       Regarding claim 5, Wolk teaches the invention set forth in claim 1 above, but does not teach:  the light guide comprising: the film for an LED backlight; and a light guide plate, the light guide plate having a first surface, a second surface and end surfaces either side, 2Application No.: 16/937,131Docket No.: P200701US00 wherein the film for an LED backlight is arranged by being bonded on the second surface in a vicinity of one of the  end surfaces of the light guide plate in a light guiding direction thereof, and is arranged so as to cover part of one surface of the light guide plate in the light guiding direction of the light guide plate, and so as to cover an entirety of the one surface of the light guide plate in a direction perpendicular to the light guiding direction in a plane including the light guiding direction.
Kim teaches a light guide (Fig.2) comprising: the film for an LED backlight; and a light guide plate, the light guide plate having a first surface (top surface) , a second surface (lower surface) and end surfaces 135 either side, 2Application No.: 16/937,131Docket No.: P200701US00 wherein the film (shorter sides of film 132, [0043]-[0044]) for an LED backlight is arranged by being bonded  on the second surface in a vicinity of one of the  end surfaces of the light guide plate in a light guiding direction thereof, and is arranged so as to cover part of one surface of the light guide plate in the light guiding direction of the light guide plate, and so as to cover an entirety of the one surface of the light guide plate in a direction perpendicular to the light guiding direction in a plane including the light guiding direction.
            It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the strip of film from the teachings of Kim, in the device of Wolk in order to attach the reflective plate to the lower surface of the lower surface of the guide panel through the film ([0043]).

           Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wolk and further in view of Gupta (US 5379359, cited previously, cited previously)
         Regarding claim 7, Wolk teaches the thickness of the film layers/elements, but does not teach the relation between this film thickness AND the thickness of the LED light source and the light guide thickness such that the film for an LED backlight has a thickness of from {(thickness of LED light source-thickness of light guide plate)x50%} to {(thickness of LED light source-thickness of light guide plate )x100%}.
However, it is well known in the art to use light sources slightly thicker than the light guide plates wherein the light source can be above one to two micron, and the light guide can be about a micron in thickness as disclosed in Gupta in lines 55-65 of col.2. Therefore, considering two micron as thickness of the light source and one micron as thickness of a light guide, results in a difference of a micron, wherein 50% of this value would be 0.5 micron from the disclosure of Gupta, (which is the film thickness of 0.5 micron in Hwang ([0090]), in order to achieve accurate coupling. 
            It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the thickness as disclosed in Gupta, in the device of Wolk, in order to achieve accurate coupling. Although Gupta uses a laser as a light source, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use similar values for an LED light source in order to achieve accurate coupling into a light guide.

           Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wolk and further in view of Benoit (WO 2012010533)
Regarding claim 12, Wolk teaches the invention set forth in claim 1 above but is silent regarding particles of the low- refractive index layer are selected from the group consisting of silicone particles, silicone particles having fine pores, silica hollow nanoparticles, a cellulose nanofiber, an alumina nanofiber, a silica nanofiber, or nanoclay formed of bentonite.
Benoite teaches particles in a nanovoid layer are silica nanoparticles (see in Benoit: The nano-voids present between the silica nanoparticles induce an improvement of the anti-reflective properties, notably in the visible range whereas the micro-voids ensure a controlled diffusion of the light and in certain cases also promote an improvement of the anti-reflective properties).
            It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use silica nanoparticles for the nanovoids in the low refractive index of Wolk in order to achieve controlled diffusion.

Other art
Cited previously: US 20160097895 teaches the limitations of claim 1.

 

Response to Arguments
The arguments filed on 5/26/22 is acknowledged, however they are moot in light of new grounds of rejection for the amended claims.   
 
Conclusion

 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

                                                     Contact Information
      	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875